EXHIBIT 99.1 B Communications Reports Third Quarter 2011 Financial Results - Business Plan Continues to Progress Ahead of Schedule – - Another Stable Quarter For Bezeq - Ramat Gan, Israel – November 10, 2011 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM)today reported its financial results for the third quarter ended September 30, 2011. Bezeq: Another Strong Quarter The Bezeq Group reported another strong, stable quarter, delivering revenues of NIS 2.9 billion (US$ 781 million) and operating profit of NIS 944 million (US$ 254 million) for the period. Bezeq’s EBITDA for the third quarter of 2011 totaled NIS 1.3 billion (US$ 350 million), representing an EBITDA margin of 44.6%. Continued Ahead-Of-Schedule Progress for the Company's Financing Plan On October 5, 2011, B Communications received a dividend from Bezeq totaling NIS 464 million (US$ 125 million). The dividend consisted of: · A current dividend of NIS 308 million (US$ 83 million), representing the Company’s share of Bezeq’s net profit for the first half of 2011; and · A special dividend of NIS 156 million (US$ 42 million), the second of six equal special dividends. As declared by Bezeq's Board of Directors and approved by the Israeli Court, special dividends totaling approximately NIS 3 billion are to be paid with no interest or index adjustments on a semi-annual basis through 2013. The Company used this dividend for two purposes: (1) payment of NIS 238 million (US$ 64 million) of its current loan repayment commitment; and (2)pre-payment of an additional NIS 226 million (US$ 61 million) to banks, thereby reducing the size of the final “bullet” repayment that is due at November 2016, and saving related future interest expenses. B Communications’ Cash Position As of September 30, 2011,the Company’s cash and cash equivalents totaled NIS 385 million (US$ 104 million), its unconsolidated gross debt was NIS 4.81 billion (US$ 1.3 billion) and its net debt totaled NIS 3.96 billion (US$ 1.1 billion). B Communications’ Unconsolidated Balance Sheet Data* As of September 30, 2011 (NIS millions) (US$ millions) Short term liabilities Long term liabilities Total liabilities Cash and cash equivalents Dividend receivable Total net debt * Does not include the balance sheet of Bezeq B Communications’ Third Quarter Consolidated Financial Results B Communications’ revenues for the third quarter were NIS 2,917 million (US$ 786 million), a decrease of 3.8% compared with NIS 3,033 million (US$ 817 million) reported in the third quarter of 2010. For both the current and the prior-year periods, B Communications’ revenues consisted entirely of its share of Bezeq’s revenues. B Communications’ net loss attributable to the shareholders of the company, for the third quarter totaled NIS 31 million (US$ 9 million) compared with net income of NIS 42 million (US$ 11 million) in the third quarter of 2010. This net loss reflected the impact of two significant expenses: · Amortization of tangible and identifiable intangible assets resulting from the Bezeq acquisition: According to the rules of business combination accounting, the total purchase price of Bezeq was allocated to Bezeq’s tangible and identifiable intangible assets based on their estimated fair values as determined by an analysis performed by an independent valuation firm. During the third quarter of 2011, B Communications recorded NIS 348 million (US$ 94 million) in amortization expenses related to the Bezeq purchase price allocation (“Bezeq PPA”).B Communications is amortizing certain of the acquired identifiable intangible assets in accordance with the economic benefit expected from such assets using an accelerated method of amortization. Bezeq PPA amortization expense is a non-cash expense which is subject to adjustment. If, for any reason, the Company finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to future financial statements. · Financial expenses: B Communications’ financial expenses for the third quarter totaled NIS 93 million (US$ 25 million). These expenses consisted primarily of interest on the long-term loans incurred to finance the Bezeq acquisition, which totaled NIS 72 million (US$ 20 million), and expenses related to the Company’s debentures, which totaled NIS 12 million (US$ 3 million). B Communications’ Unconsolidated Financial Results Q3 2011 (NIS millions) (US$ millions) Revenues - - Financial expenses ) ) Tax and other expenses (2
